        Case: 3:20-cv-01033-wmc Document #: 6 Filed: 12/10/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 JOSHUA LEE VINSON, SR.,
                                                                          ORDER
         Plaintiff,
                                                                Case No. 20-cv-1033-wmc
 v.
 CRAIG J. KLEPEL, et al.
         Defendants.

        On November 16, 2020, I entered an order assessing plaintiff Joshua Lee Vison, Sr. an

initial partial payment of $7.92 for filing the above case, which was due by December 7, 2020.

Dkt. 4. Now plaintiff filed letter explaining why he cannot pay the filing fee, which I will

construe as a motion to waive the initial partial filing fee. Dkt. 5.

        In 28 U.S.C. § 1915, Congress has dictated the manner in which prisoners must pay

the fees for filing federal lawsuits and appeals, and I have no discretion to modify this method.

In calculating the amount of plaintiff’s initial partial payment in this case, I used the trust fund

account statements plaintiff submitted on November 16 in support of his for leave to proceed

without prepaying the fee. Dkt. 3. The trust fund account statements show that plaintiff has

had deposits made to his account, which I was able to calculate plaintiff’s average monthly

deposits to be $7.92. In addition, plaintiff’s most recent trust account statement from October

1, 2020 through October 31, 2020 shows that plaintiff receives regular deposits and currently

has money in his release account. Therefore, I will deny without prejudice plaintiff’s motion

to waive the initial partial filing fee.

        However, I will give plaintiff an extension of time until January 7, 2021, to submit the

$7.92 initial partial payment. If by January 7, plaintiff is still unable to pay the $7.92 initial

partial payment, plaintiff should submit an updated trust fund account statement that shows

how his financial situation has changed.
        Case: 3:20-cv-01033-wmc Document #: 6 Filed: 12/10/20 Page 2 of 2




                                              ORDER

       IT IS ORDERED that:

       1.      Plaintiff Joshua Lee Vison, Sr.’s motion to waive the initial partial payment in

the above case, dkt. 5, is DENIED without prejudice.

       2.      Plaintiff may have an enlargement of time to January 7, 2021, in which to

submit a check or money order payable to the clerk of court in the amount of $7.92 or to

submit an updated trust fund account statement. If plaintiff does not have enough money in

his regular account to pay the $7.92 initial partial payment, plaintiff may use funds from his

release account to pay the $7.92 initial partial payment.

       3.      If, by January 7, 2021, plaintiff fails to make the $7.92 initial partial, or to show

cause for his failure to do so, plaintiff will be held to have withdrawn the action voluntarily

and the case will be closed without prejudice to plaintiff’s filing this case at a later date.


               Entered this 10th day of December, 2020.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
